Name: 83/113/EEC: Council Decision of 8 March 1983 on the conclusion of the Agreement in the form of an exchange of letters amending the temporary arrangement on concerted disciplines between the European Economic Community and Austria on reciprocal trade in cheese
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-03-15

 Avis juridique important|31983D011383/113/EEC: Council Decision of 8 March 1983 on the conclusion of the Agreement in the form of an exchange of letters amending the temporary arrangement on concerted disciplines between the European Economic Community and Austria on reciprocal trade in cheese Official Journal L 069 , 15/03/1983 P. 0018*****COUNCIL DECISION of 8 March 1983 on the conclusion of the Agreement in the form of an exchange of letters amending the temporary arrangement on concerted disciplines between the European Economic Community and Austria on reciprocal trade in cheese (83/113/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the temporary arrangement on concerted disciplines between the European Economic Community and Austria concerning reciprocal trade in cheese, Having regard to the recommendation from the Commission, Whereas it has appeared desirable to amend some of the provisions of the abovementioned arrangement in order to bring it more closely in line with actual market requirements; Whereas the Commission initiated consultations with Austria on this subject; whereas it has reached a satisfactory Agreement with that country; whereas that Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters amending the temporary arrangement on concerted disciplines between the European Economic Community and Austria on reciprocal trade in cheese is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Done at Brussels, 8 March 1983. For the Council The President J. ERTL